Citation Nr: 0423100	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  02-21 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for seizure disorder.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for right cerebral arachnoid cyst.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel




INTRODUCTION

The veteran served on active duty from May 1997 to August 
2001.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico in which the RO granted service 
connection for seizure disorder assigning a 20 percent 
evaluation and for right cerebral arachnoid cyst assigning a 
10 percent evaluation.  The veteran disagreed with the 
initial evaluations assigned.  


FINDINGS OF FACT

1.  The veteran's experienced four minor seizures between 
October 2001 to February 2004.   

2.  The service connected right cerebral arachnoid cyst is 
asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for a seizure disorder have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.124a, 
Diagnostic Code 8910 (2003).  

2.  The criteria foe an initial evaluation in excess of 10 
percent for right cerebral arachnoid cyst have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 
4,124a, Diagnostic Codes 8099, 8003 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Evaluations

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2003).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 
12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

A.  Seizure Disorder  

Service connection for seizure disorder was granted in a 
March 2002 rating decision.  A 20 percent evaluation was 
assigned under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8910 (grand mal epilepsy).  The rating 
criteria for seizure disorders, set forth under 38 C.F.R. § 
4.124a, Diagnostic Codes 8910 (grand mal epilepsy) and 8911  
(petit mal epilepsy), are as follows: a 100 percent 
evaluation is warranted for at least 1 major seizure per 
month during the preceding year; an 80 percent evaluation is 
warranted for at least 1 major seizure in 3 months, or more 
than 10 minor seizures weekly, during the preceding year; a 
60 percent evaluation is warranted for 1 major seizure in 4 
months, or 9 to 10 minor seizures weekly, during the  
preceding year; a 40 percent evaluation is warranted for 1  
major seizure during the preceding 6 months or 2 major  
seizures in the last year, or 5 to 8 minor seizures weekly,  
during the preceding year; and a 20 percent evaluation is  
warranted for 1 major seizure during the preceding 2 years or  
2 minor seizures during the preceding 6 months.  38 C.F.R. § 
4.124a.

Notes to the aforementioned regulation describe major 
seizures as generalized tonic-clonic convulsions accompanied 
by unconsciousness; minor seizures are described as brief 
interruptions in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes, 
nodding of the head, sudden loss of postural control, or 
sudden jerking of the arms, trunk, or head.  Id. At Notes  
(1)(2).

Although the frequency and nature of seizures may be 
established by competent, consistent lay testimony 
emphasizing convulsive and immediate postconvulsive 
symptomatology, when there is doubt as to the true nature of 
epileptiform attacks, neurological observation in a hospital 
adequate to make such a study is necessary. 38 C.F.R. § 
4.121. 

At the January 2002 VA examination the veteran reported a 
generalized tonic clonic seizure with no urine incontinence 
but significant tongue biting, generalized tonic clonic 
convulsions and post ictal confucion.  He was seen and 
diagnosed with epilepsy and he was prescribed Depakote 250 mg 
three times a day.  Eventually his medication was increased 
to 500 mg with a midday dose of 250 for a total of 1250 mg 
per day.  The veteran reported that since 1998 he had had 
approximately 8 to 10 generalized tonic clonic seizures.  He 
had also noted occasional hand tremors that lasted a few 
seconds and he was not aware of the nature of this but he 
thought they were minor hand tremors, which were not related 
to any degree of blurriness of consciousness or confusion.  
There was neither urinary incontinence nor tongue biting with 
these episodes.  Stress used to precipitate this episodic 
tremor of the hands.  Even the episodic tremor as well as the 
generalized tonic clonic seizure had been responsive to 
Depakote.  

On examination in January 2002 the veteran was alert and 
oriented to time, place and person.  Executive functions were 
within normal limits.  Cranial nerves 1 through 12 were 
intact.  Motor examination showed intact strength with normal 
tone, bulk and range of motion.  Sensory examination was 
intact to all modalities.  Cerebellar and extrapyramidal 
examinations were pristine.  Deep tendon reflexes were normal 
throughout.  There were no pathological reflexes.  There were 
no tics, paramyoclonus, chorea or choriform disorders.  

VA outpatient treatment records, dated October 2001 to 
February 2004, show that the veteran was seen for seen for 
seizure disorder twice.  On February 25, 2002 the veteran's 
seizure disorder was controlled, valproic acid achieved 
almost the normal value.  On May 29, 2002, valproic levels 
were adequate and the veteran denied any seizures.  On August 
29, 2002, the veteran had no complaints and he denied 
seizures.  On December 2, 1002, no seizures were reported.  
The veteran stated that he used medication.  

On February 12, 2003 the veteran reported disorientation 
episodes.  He complained of developing episodes of 
disorientation at home, no loss of consciousness but he could 
not recognize anyone in his family, neither remembering what 
he did for a few minutes.  This happened three times in the 
last month.  The veteran denied any seizure like symptoms.  
There was no fever or chills.  He denied toxic habits.  On 
examination the veteran was alert and oriented in time, place 
and person.  He was ambulatory and did not appear to be in 
distress.  Head, eyes, ears nose and throat were 
normocephalic and atraumatic.  No lesions were noted.  Pupils 
were equal, round, regular, reactive to light and 
accommodation, extraocular muscles were intact.  There were 
no corneal lesions, and conjunctivae were clear.  Sclerae was 
white and there was no bleeding or exudates.  There was no 
hordeolum, no ectropion or intropion.  There was no gross 
motor or sensory deficit.  The assessment was disorientation 
episodes, could be from an absence seizure to transit 
ischemic attack.  

On February 16, 2003, the veteran reported one episode of 
disorientation lasting for a few minutes and remembering 
afterwards what happened.  This happened in the past also.  
The veteran said that the frequency of seizures was two to 
four per month but stated that he had not had generalized 
tonic-clonic seizure since about two years now.  On 
examination the veteran was alert and oriented to time, place 
and person.  There was no aphasia, agnosia or apraxia.  
Pupils were equal, round, regular, reactive to light and 
accommodation, extraocular muscles were intact.  There was 
mild end point nystagmus.  There was no papilledema or 
hemorrhages.  Gag was positive and there was no tongue 
deviation.  There was no dysmethria, no dysdiadochokinesia.  
Motor strength was symmetrical bilaterally.  There was no 
deficit to pinprick or light touch.  Head, eyes, ears nose 
and throat were normocephalic and atraumatic.  No lesions 
were noted.  There were no corneal lesions, and conjunctivae 
were clear.  Sclerae was white and there was no bleeding or 
exudates.  The assessment was that seizures originated from 
supplementary motor area vs. overimposed peudoseizures 
considered in the veteran having episodes of involuntary 
movements without loss of consciousness and with recall for 
event.  

The veteran's seizures are manifested by episodes of 
occasional hand tremors and disorientation episodes.  He is 
currently taking medication, which for the most part controls 
his seizure disorder.  These seizures are minor in type.  He 
has stated that he averages two to four per month.  Under the 
criteria set forth above, this qualifies for a 20 percent 
rating.  A 40 percent rating requires at least 1 major 
seizure in the last 6 months or 2 in the last year, or 
averaging at least 5 to 8 minor seizures weekly.  He has not 
been shown to have major seizures since 1998 and he does not 
have minor seizures of the required frequency to warrant a 
higher evaluation.  Therefore, an increased rating is not 
warranted.   The evidence in the case is not equipoise as to 
warrant the application of the benefit of the doubt rule.  38 
C.F.R.  § 3.102 (2003). 

B.  Right Cerebral Arachnoid Cyst  

Service connection for right cerebral arachnoid cyst was 
granted in a March 2002 rating decision.  A 10 percent 
evaluation was assigned under 38 C.F.R. § 4.124a, Diagnostic 
Codes 8099 and 8003.  Diagnostic Code 8099 is used to 
identify organic diseases of the central nervous system that 
are not specifically listed in the Schedule, but are rated by 
analogy to similar disabilities under the Schedule.  There is 
no diagnostic code for right cerebral arachnoid cyst so this 
disability has been rated analogously using the criteria of 
Diagnostic Code 8003 for benign new growth of the brain.  
Diagnostic Code 8003 provides a minimum 60 percent rating for 
new growths of the brain that are benign. Any residuals are 
to be rated in accordance with the manifestations, with a 
minimum rating of 10 percent.  38 C.F.R. § 4.124a, Diagnostic 
Code 8003 (2003).  As the tumor has been removed, the veteran 
is to be rated based on the residuals of such tumor.

Disabilities of the neurological system are to be rated based 
on the impairment of motor, sensory, or mental function.   
Especially for consideration are psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, injury to the skull, 
etc.  In rating disability from the conditions in the 
preceding sentence, refer to the appropriate schedule.  38 
C.F.R. § 4.120 (2003).  

On VA neurological examination in January 2002 the veteran 
was alert and oriented to time, place and person.  Executive 
functions were within normal limits.  Cranial nerves1 through 
12 were intact.  Motor examination showed intact strength 
with normal tone, bulk and range of motion.  Sensory 
examination was intact to all modalities.  Cerebellar and 
extrapyramidal examinations were pristine.  Deep tendon 
reflexes were normal throughout.  There were no pathological 
reflexes.  There were no tics, paramyoclonus, chorea or 
choriform disorders.  

VA outpatient treatment records, dated October 2001 to 
February 2004, provide that the veteran is asymptomatic with 
regard to his service-connected right cerebral arachnoid 
cyst.  In February 2002, May 2002 and August 2002 
musculosketal range of motion was intact, muscle tone was 
adequate, there were no deformities.  The veteran was alert 
and oriented to time, place and person.  No gross motor or 
sensory deficits were noted.  In October 2002 the psychology 
examiner noted that the symptoms for clinical depression were 
not met.  In December 2002 there was bilateral hand 
tenderness specifically at proximal phalanx, interphalangeal 
joint and medial phalanx pain, tenderness to minimal touch.  
The veteran could not do a complete fist.  Range of motion 
was intact, muscle tone was adequate and there were no 
deformities.  There was no gross motor or sensory deficit.  
The assessment was myositis.  In February 2003 the veteran 
was alert and oriented to time, place and person.  There was 
no aphasia, agnosiaor apraxia.  Motor strength was symmetric 
and normal bilaterally.  There were no deficits to pinprick 
or light touch.  Reflexes were brisker than average in the 
lower extremities, and normal in the upper extremities.  
Flexor response to Babinski was bilateral.  

The medical evidence demonstrates that the veteran does not 
have psychotic manifestations, complete or partial loss of 
use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, or 
visceral manifestations due to his service-connected right 
cerebral arachnoid cyst.  
As there are no ascertainable symptoms of the service-
connected right cerebral arachnoid cyst, the Board finds that 
a 10 percent rating is warranted under Diagnostic Code 8003.  

The Board finds that an initial rating in excess of 10 
percent is not warranted under any of the applicable rating 
codes.  The preponderance of the evidence is against the 
veteran's claim for a higher initial rating for right 
cerebral arachnoid cyst.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Duty To Assist 

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of letter to the veteran from 
the RO dated in December 2001 and August 2002.  Specifically, 
in the August 2002 RO letter the RO informed the appellant of 
the following: 1.) What must the evidence show to establish 
entitlement; 2.) What information or evidence was still 
needed from the appellant; and 3.) What has been done to help 
with the appellant's claim.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran was provided VCAA notice in December 
2001 and the rating decision was issued in March 2002.  The 
veteran appealed the initial evaluations assigned once 
service connection was granted in March 2002.  Another VCAA 
letter was sent to the veteran in August 2002.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO has obtained the veteran's service medical 
records and post service VA medical records.  There is no 
indication that additional relevant records exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded VA medical examinations 
in January 2002.  The reports of examinations are in the 
claims file.  Therefore, the Board concludes that no further 
assistance to the veteran is required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  




ORDER

An initial rating in excess of 20 percent for seizure 
disorder id denied.   

An initial evaluation in excess of 10 percent for right 
cerebral arachnoid cyst is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



